  Case 17-05275      Doc 36   Filed 08/08/19 Entered 08/09/19 10:50:45             Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:     17-05275
Danyella Thornton                           )
                                            )               Chapter: 13
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
              Debtor(s)                     )

                                       Order Modifying Plan

       This matter coming before the Court on the Chapter 13 Trustee's Motion to Modify Plan under
11 U.S.C. section 1329;

  IT IS HEREBY ORDERED:

  (1) The confirmed plan is amended to pay unsecured creditors not less than 100% of their claims;
and

  (2) Plan payments are increased to $2,861.00 per month.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: August 08, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Office of the Chapter 13 Trustee
 224 S. Michigan Ave., Suite 800
 Chicago, IL 60604
 (312) 431-1300
